DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Golf cart
The examiner first notes that the term “golf cart” is provided for in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
KSR
The examiner notes that applicant is merely claiming well known aspects of hybrid and electric vehicles. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Here, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 15-16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohn et al. (US 2016/0082951) in view of Asada (US 2008/0246285) and Taniguchi (US 2006/0038532).
In re claims 1, 5 and 20, Ohn discloses  an internal combustion engine (10) operably connected to a driveline, the internal combustion engine structured and operable to generate and deliver power to the driveline; a starter (15) operably coupled with the internal combustion engine and structured and operable to start the internal combustion engine; a battery (35) structured and operable to provide electrical energy to the starter for starting the internal combustion engine; a generator (15) operably connected the internal combustion engine, the generator structured and operable to 
Ohn differs in that it does not explicitly teach the integrated starter control unit is structured and operable to continuously during operation of the internal combustion engine monitor a state of charge of the battery. Attention, is directed to Asada which teaches continuously during operation of the internal combustion engine monitor a state of charge of the battery and based on the continuously monitored state of charge of the battery, continuously during operation of internal combustion engine control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range (par. 56, fig. 3-4). It would be obvious to one of ordinary skill in the art to modify the apparatus of Ohn, with the invention of Asada, as taught above, in order to ensure the battery is sufficiently charged.
Likewise, the examiner notes that it is well known in the art to output a variable amount of voltage whereby the voltage output by the generator is increased when the state of charge of the battery falls below a lower limit of predetermined state of charge range, and voltage output by the generator is subsequently decreased when the state of charge has been increased to be within the predetermined state of charge range is standard in the hybrid electric arts. Doing so keeps the battery charged within a healthy range as batteries cycled within a medium SOC range enjoy better cycling stability over those cycled at both ends of the SOC ranges. For example, attention is directed to Taniguchi which teaches increasing voltage to keep battery charge within a desired 
Ohn also differs in that it doesn’t explicitly teach receiving information from a ground speed sensor of the golf car; and receiving information from a battery load sensor of the qolf car and using that information to control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range. The examiner notes that using vehicle speed and battery load are well known and conventional in the hybrid vehicle control process arts (see, generally, classification H02P 9/00-48 in the CPC, especially H02P 9/04,10). For example, Applicant is directed to Kiuchi which teaches receiving information from a ground speed sensor of the golf car; and receiving information from a battery load sensor of the qolf car and using that information to control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range (fig. 13, col. 15, ln 38 – col. 17, ln 35). It would be obvious to one of ordinary skill in the art to incorporate the speed and battery load into controlling generator operation, as taught by Kiuchi, in order to most efficiently operate the vehicle’s engine.
In re claims 2 and 7, Ohn discloses the starter and generator are combined to provide a starter-generator (HSG is a combined unit).

In re claims 4 and 9, Ohn as modified by Asada differs in that it doesn’t explicitly teach the internal combustion engine is a single cylinder engine. Nonetheless, the examiner notes that single cylinder engines are well known and conventional in the art and it would be obvious to apply the technology of Ohn to vehicles with such engines in order to ensure optimal hybrid operation.
In re claim 6, Ohn as modified by Asada discloses continuously controlling operation of the generator comprises: via the integrated starter control unit, continuously controlling operation of the generator based on the generator operation data and the continuously monitored state of charge of the battery to thereby continuously control the voltage output by the generator to the battery to thereby continuously maintain the state of charge of the battery within a desired range (par. 45-52).
In re claims 15, 18 and 21, Ohn as modified by Asada differs in that it doesn’t explicitly teach continuously controlling the voltage output by the generator to the battery to continuously maintain the state of charge of the battery between 70% and 100% of full charge. Nonetheless, the examiner takes the position it would have been 
In re claims 16 and 22, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from the generator regarding one or more operational parameter of the generator and based on the state of charge of the battery and the generator feedback information control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (par. 40-41 and par. 45-52).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. Applicant’s amendment merely adds language incorporating the well known process of increasing SOC by way of increasing generator voltage and keeping said voltage within a specific range. The examiner pointed to Taniguchi and other references demonstrating that the process is known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614